Citation Nr: 1131645	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-32 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1982 to April 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  In pertinent part of that rating decision, the RO denied the claim for entitlement to service connection for cervical spine disorder.

In June 2011, the Veteran testified before the undersigned during a videoconference hearing. During the hearing, the undersigned identified the issues on appeal and noted what pertinent evidence not currently associated with the claims folder was outstanding that might assist in substantiating the claim.  Additionally, the Veteran through his testimony, and with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a cervical spine disorder.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  In particular, a new VA examination is in order. 

In this case, the Veteran asserts that his current cervical spine problems are residuals of an inservice injury where he hyper extended or hyper flexed his neck during a tackle while playing football in 1996.  The Veteran's reports of the 1996 football injury have been corroborated by eyewitness statements from two fellow marines who were also participating in the football game that day. The inservice injury is also supported by findings in the Veteran's service treatment records that show he suffered a head trauma during a 1996 football game.  In addition, the record shows that the Veteran was diagnosed with degenerative arthritis in his cervical spine based on the findings from the report of a 2006 VA Magnetic resonance imaging (MRI). The remaining question on appeal is whether the medical evidence supports, or at least is in equipoise as to, the Veteran's assertions that his currently diagnosed cervical spine disorder is related to some aspect of his period of service, to include the 1996 football injury.  

Currently, the record contains two medical opinions on this matter.  The first medical opinion comes from the report of a May 2008 VA spine examination where the examiner concluded that the "[c]urrent cervical spine condition is less likely as not related to a football head injury," because the "[o]nset was sudden and without injury in 2004, at least 6 years after the service accident" and there was no subsequent inservice treatment for neck problems.  The Veteran has raised concerns about the quality and accuracy of the May 2008 VA examination report.  The Veteran testified that some of the findings that the May 2008 examiner noted on physical examination were contradicted by the Veteran's treating medical providers.   See June 2011 Board hearing transcript, page 12.  Specifically, the Veteran noted that the VA examiner concluded that his gait and posture were normal, but the Veteran reported that he was later informed that he had abnormal posture based on a review of May 2006 MRI film.  Id.  

The record also contains a May 2010 private medical statement from Dr. M. F., in which, Dr. F. stated that he had reviewed twenty-one records, including lay and medical evidence, as well as the information that the Veteran brought in regarding his injury from 1996.  Dr. F. stated that "[a]s to the determination if Nexus exists, I believe more likely than not (more than 50%) that is does exist and relates to his present symptoms."  No further statement was provided by Dr. F. in support of his medical conclusion regarding a medical nexus.  Without a reasoned analysis that is used to support his medical opinion, Dr. F.'s medical statement has limited, if any, probative value.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).  


Given the positive, but limited private medical statement and the Veteran's contentions regarding the adequacy of the May 2008 VA examination report, the Board finds that a new VA examination would be useful to resolve this claim.  The examiner should be asked to determine whether it is at least as likely as not that the Veteran's current cervical spine disorder is etiologically related to any aspect of his service, to include the 1996 inservice football injury.  

Prior to any examination, VA should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain assistance from the Veteran to seek to identify and obtain any VA records of pertinent medical treatment that are not yet on file.

2. After all available records have been obtained, the RO should schedule the Veteran for VA spine examination by an appropriate specialist to determine to determine the etiology of the Veteran's current cervical spine disorder.  The examiner should be different from the examiner who conducted the May 2008 VA examination (Dr. S. Kaster).  

All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.

After review of the claims file and examination, the examiner should identify any current neck disorder, and indicate when such condition was first shown.  For each diagnosed disorder, the examiner should provide a medical opinion indicating whether it is at least as likely as not (a 50% degree of probability or higher) that such disorder was related to some aspect of the Veteran's period of service, to include the 1996 football injury.

The examiner is specifically asked to provide an explanation of his or her reasoning, based on the evidence, in support of any opinion rendered.  In doing so, the examiner is asked to comment on the treatment shown in the Veteran's service treatment records after the 1996 football injury, and on any other medical nexus evidence of record, including the findings in the May 2008 VA examination report and the May 2010 private medical statement.  

The examiner should clearly outline the rationale for any opinion or conclusion expressed and all clinical findings should be reported in detail.  If it is not medically possible to provide any of the medical opinions requested, the examiner should clearly so state, indicating whether there is any pertinent information that is absent, or whether such an opinion is just beyond the limits of medical knowledge.

3. The RO/AMC should then re-adjudicate the claim under review here.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examinations, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


